DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/22/2020 and 02/06/2021 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 101 because the claimed invention is directed to an abstract idea without significantly more.  The limitations of independent claim 1, under their broadest reasonable interpretation, cover mathematical concepts (mathematical relationships, mathematical formulas or equations and/or mathematical calculations).  Independent claim 10 is rejected for similar reasons, except for the generic computer components (“touch chip”, “processor”, “memory”, “communication interface” and “communication bus”).  Nothing in claim 10, other than the generic components, precludes the steps from mathematical concepts.  For example, in claim 1 (and also claim 10 except for the generic components), in context of the claim, the limitation “acquiring touch point coordinates” is a mathematical concept; “performing a Bessel interpolation iteration” is a mathematical calculation; “acquiring an iteration result of the Bessel interpolation iteration” is also a mathematical calculation; and 
This judicial exception is not integrated into a practical application. In particular, the additional elements of claim 10 are recited at a high-level of generality (i.e., as a processor calculating a relationship for smoothing coordinates) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Regarding claim 2: the additional limitations of claim 2, including the “Bessel interpolation iteration”, “Bessel interpolation result” and “continuing the Bessel interpolation iteration…until an iteration termination condition is satisfied”, do not integrate the mathematical relationship into a practical application.  Further, these limitations do not add significantly more to the mathematical relationship. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 2 is directed to an abstract idea.
Regarding claim 3, the additional limitations of claim 3 including “performing the Bessel interpolation for the touch point coordinates in sequence according to the first time series 
Regarding claim 4: the additional limitation of claim 4 including “wherein the Bessel interpolation iteration comprises a Bessel linear interpolation iteration” does not integrate the mathematical relationship into a practical application.  Further, this limitation does not add significantly more to the mathematical relationship. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 4 is directed to an abstract idea.
Regarding claim 5:  the additional limitation of claim 5 including “performing a Bessel interpolation iteration for horizontal coordinate on horizontal coordinates of the touch point coordinates of the N+1 data frames, and a Bessel interpolation iteration for a vertical coordinate on vertical coordinates of the N+1 data frames respectively in units of two adjacent frames in the N+1 data frames.” Do not integrate the mathematical relationship into a practical application.  Further, these limitations do not add significantly more to the mathematical relationship. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 5 is directed to an abstract idea.
Regarding claim 6:  the additional limitation of claim 6 including “acquiring the iteration result of the Bessel interpolation iteration, and determining whether a difference between the iteration result and the touch point coordinates of the current data frame is greater than a first predetermined threshold”; and “when the difference is greater than the first predetermined threshold, decreasing a Bessel interpolation coefficient, and performing the Bessel interpolation iteration again on the touch point coordinates of the N+1 data frames by using the decreased Bessel interpolation coefficient, until the difference between the iteration result and the touch point coordinates of the current data frame is less than the first predetermined threshold or satisfies a down-shift termination condition of the Bessel interpolation coefficient”, “a decrease of the Bessel interpolation coefficient reaching a predetermined decrease upper limit or the Bessel interpolation coefficient reaching a predetermined lower limit, or when the difference is not greater than the first predetermined threshold, increasing the Bessel interpolation coefficient, and performing the Bessel interpolation iteration again on 
Regarding claim 7:  the additional limitation of claim 7 including “wherein the first predetermined threshold is 3 mm, and the second predetermined threshold is 2 mm.” Does not integrate the mathematical relationship into a practical application.  Further, these limitations do not add significantly more to the mathematical relationship. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 7 is directed to an abstract idea.
Regarding claim 8:  the additional limitation of claim 8 including “wherein the acquiring an iteration result of the Bessel interpolation iteration, and implementing coordinate smoothing according to the iteration result comprises: updating the touch point coordinates of the current data frame with the iteration result of the Bessel interpolation iteration to 
Regarding claim 9:  the additional limitation of claim 9 including “wherein the N is a natural number between 5 and 80.” Does not integrate the mathematical relationship into a practical application.  Further, these limitations do not add significantly more to the mathematical relationship. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 9 is directed to an abstract idea.
Similarly claims 11-18 contain similar limitations to those of claims 2-9, respectively. 
In claim 19, in context of the claim, the limitation “an electronic terminal, comprising the touch chip as defined in claim 10”. Nothing in claim 19, other than the generic components, precludes the steps from mathematical concepts.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, the claims are not patent eligible.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 10, 13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonacina (PG-Pub. US 20160078649).
Regarding claim 1: 
Bonacina teaches: a method for smoothing coordinates (FIG. 16, ¶ [0150] “Turning now to FIG. 16, a flow diagram is illustrated showing an exemplary method 1600 for smoothing and rendering digital ink input, in accordance with an embodiment of the present invention”) comprising:
acquiring touch point coordinates of a current data frame on a touch screen (FIG. 16, step 1616.);

performing a Bessel interpolation iteration on touch point coordinates of including the current data frame and the N consecutive data As indicated at block 1620, a new cubic Bézier approximation is computed utilizing the first, second and third ink points. Smoothed ink output is then rendered comprising the first, second and third ink points. This is indicated at block 1622.”);
and acquiring an iteration result of the Bessel interpolation iteration, and implementing coordinate smoothing according to the iteration result (FIG. 16, Step 1620, ¶ [0150] “…As indicated at block 1620, a new cubic Bézier approximation is computed utilizing the first, second and third ink points. Smoothed ink output is then rendered comprising the first, second and third ink points. This is indicated at block 1622.”).
Bonacina in the applied embodiment does not explicitly teach: performing a Bessel interpolation iteration on touch point coordinates of including the current data frame and the N consecutive data with the touch point coordinates of the N+1 data frames as initial iteration values. 
However, Bonacina teaches in ¶¶ [0045]-[0069] and FIG. 16 with ¶ [0150] computes a (cubic) Bezier curve (approximation) once at least 2 ink points have been received. On receiving a subsequent ink point, it calculates whether the current Bezier curve is a good fit for the third ink point. If, and only if, it is not, the Bezier curve is recalculated using the 3 most recently it re-computes the Bezier curve using at least 3 consecutive ink points as the initial iteration values if the fit of the 3rd and subsequent ink points is no longer acceptable/adequate. See ¶ [0045] “…The spline fitter 226 is fed a single ink point at a time and for each new ink point, is configured to either update the active Bézier segment, or initiate a new Bézier segment if the new ink point cannot be fit well enough with the active Bézier segment. Thus, the spline fitter 226 includes two sub-components: a Bézier fitter 228 and a segmentation component 230”
Moreover, Bonacina clearly discloses that the set of active points that are used by the Bezier fitter to compute the curve is not limited to two or three points, see ¶ [0050] “At any given point in time the Bézier fitter 228 fits a set Sk={p0, p1, . . . , pk−1} of active points with one single Bézier segment, B(t)…”
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first embodiment of Bonacina to incorporate the teachings of the second embodiment of Bonacina by including: setting the touch point coordinates of the N+1 data frames as initial iteration values
Regarding claim 4: 
Bonacina teaches: the method according to claim 1 as applied above:
Bonacina further teaches: wherein the Bessel interpolation iteration comprises a Bessel linear interpolation iteration (¶ [0050] “At any given point in time the Bézier fitter 228 fits a set S.sub.k={p.sub.0, p.sub.1, . . . , p.sub.k−1} of active points with one single Bézier segment, B(t).”; ¶ [0053] “Since it is expensive to compute the distance between a point on the polyline and the Bézier curve, in accordance with embodiments hereof, the distance between the two points obtained by sampling the polyline and the Bézier curve at the same value of the parameter t is approximated”; Also, linear interpolations are widely known and used in the art).
Regarding claim 9: 
Bonacina teaches: the method according to claim 1 as applied above:
Bonacina further teaches: wherein the N is a natural number between 5 and 80 (¶ [0050] “At any given point in time the Bézier fitter 228 fits a set Sk={p0, p1, . . . , pk−1} of active points with one single Bézier segment, B(t)…” it is implied that the number of point can be any integer based on the discloser of Bonacina, it is also obvious to one of ordinary skill in the art to choose the number of points to smooth and it is merely a design choice).
Regarding claim 10: 
Bonacina teaches: a touch chip, comprising: a processor, a memory, a communication interface, and a communication bus; wherein the processor, the memory, and the communication interface are in communication with each other via the communication bus (FIG. 1, ¶ [0033] The computing device 100, memory 112, presentation component(s) 116), the 
Regarding claim 13: the claim limitations are similar to those of claim 4; therefore rejected in the same manner as applied above. 
Regarding claim 18: the claim limitations are similar to those of claim 9; therefore rejected in the same manner as applied above. 
Regarding claim 19: 
Bonacina teaches: an electronic terminal, comprising the touch chip as defined in claim 10 (FIG. 1, ¶ [0033] “The computing device 100”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bolz (US 20150077420) teaches: a graphics processing system includes a central processing unit that processes a cubic Bezier curve corresponding to a filled cubic Bezier path. Additionally, the graphics processing system includes a cubic preprocessor coupled to the central processing unit that formats the cubic Bezier curve to provide a formatted cubic Bezier curve having quadrilateral control points corresponding to a mathematically simple cubic curve.
Zhu (CN-103500037) teaches: a track smoothing method and device. The method comprises: the coordinates of the contact obtaining touch operation, according to the coordinate of the contact generating Bezier curve track as a touch operation and displaying the touch operation of the track. The method in the embodiment of the invention according to the obtained contact generating Bezier curve track as the touch operation, using Bezier curve can 
Zyskind (US 20180338065) teaches: a technology uses predefined handwriting characteristics to create and/or refine a stylus position interpolation function over time to provide more accurate and adaptive renderings of the user's handwriting on a touch screen. As the presently disclosed technology is performed on a specific device and uses data collected from one or more specific users, it adapts the stylus position interpolation function for any device-specific or user-specific variations. Further, as the stylus position interpolation function adapts iteratively over time.
Feng (CN-110349238)  teaches: a writing brush small regular script rendering method which comprises the following steps: establishing a mathematical model based on pressure, acquiring writing brush width data by using the mathematical model, performing necessary interpolation by using a linear interpolation method, performing smooth connection of coordinates by using a Bezier curve, and rendering the drawn Bezier curve.
Liu (CN-102521856)
Regarding claim 1, Liu teaches: a method for smoothing coordinates (¶ [0053] “simple firstly introduced how to generate pen, generating the handwriting pen-shaped deformation may occur. “ ¶ [0054] “The invention in generating handwriting using Bezier curve interpolation, interpolation schematic diagram shown in FIG. 1” Thus the invention is a method to deform (smooth) the coordinates of touch points), comprising:
acquiring touch point coordinates of a current data frame (P3) on a touch screen, and touch point coordinates of N consecutive data frames (P0, P1, P2) prior to the current data frame, the N being a natural number greater than or equal to 2 (¶ [0055] “step 1, the touch point (touch pen touch screen sensing to the point) is control point Bezier curve track is calculated, in this embodiment, the calculated Bezier curve track is as follows: using current point of front one point as a control point, from the front of the current point to the current point and the current point of the previous point of Bezier curve track is calculated.” ¶ [0056] step 2, calculating interpolation point…”: P3 is the current point, and (P0, P1, P2) are the touch points of N consecutive data frames prior to the current data frame, also see ¶¶ [0056] – [0058]);
performing a Bessel interpolation iteration on touch point coordinates of including the current data frame and the N consecutive data with the touch point coordinates of the N+1 data frames as initial iteration values (¶ [0061] “step 4, interpolating step of calculating interpolation point stepLength=distance/insertCount.” ¶ [0062] “The step 5, step length is the distance length on the Bessel curve track on the part inserted in one point.” ¶ [0063] “step 6, repeating the step 2 to step 5, until the last one touch point…”);
acquiring an iteration result of the Bessel interpolation iteration, and implementing coordinate smoothing according to the iteration result (¶ [0063] “step 6, repeating the step 2 to step 5, until the last one touch point. Because the calculated Bezier curve track of particularity (Bezier curve drawing always drawing to a previous point and the current point of the current from the front point of the current point, therefore, the midpoint between the current point does not always can be processed). in the repeating process, when the interpolation Bezier curve reaches the last one touch point and the middle point of the previous touch point, the last one touch point to the linear interpolation according to the step 2 to the step 6 and the previous touch point of the midpoint of the straight track. that is, the middle point and the current point between the straight joint on the straight line according to step 2 to step 6 to be interpolated.”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665           

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665